DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over W. Budde (US 3,373,957) in view of Goodson et al. (US 4,607,159).
Regarding Claim 11, Budde discloses a flight control stick support, comprising: a spherical bearing (15) coupled to a flight control stick (14) (see also Col 1 Lines 9-24, disclosing that the control stick is used to control a model airplane, and is accordingly considered to be a flight control stick); and a first plate having a first through hole configured to receive the spherical bearing (see Fig. 2). 
Budde does not disclose that the flight control stick support has a clamping device. However, Goodson teaches a similar control stick having a spherical bearing (34) coupled to a control stick (16), having a first plate (39) having a first hole (40) configured to receive a top portion of the spherical bearing (see Fig. 3); a second plate (12) having a second hole (36) configured to receive a bottom portion of the spherical bearing (see Fig. 3); a clamping device (18, 39, 42, 43) configured to move the first plate relative to and the second plate (see Fig. 3, showing a rubber gasket 43 is disposed between the two plates with three screws used to couple the two plates together, where the vertical distance between the two plates can be varied by tightening or loosening the screws since the rubber gasket would be compressible) to apply a variable force against the spherical bearing (see Col. 4 Lines 15-20, disclosing that the screws can be used to adjust the friction between the spherical joint and the two plates based on the tension of the screws). A cyclic stop (36) (see Fig. 3, showing that the second hole acts as a stop) coupled to the second plate (see Fig. 3); and a bump stop (31)(see Fig. 3, showing that the bottom portion 31 of the control stick acts as a bump stop) coupled to the spherical bearing and the lever (see Fig. 3, showing that the spherical stop is coupled to a lever 45 and the spherical bearing), wherein the cyclic stop and the bump stop are configured to limit a range of motion of the spherical bearing (see Fig. 3, showing that the through hole in the second plate would limit the amount of rotation of the lever through interference of the bottom portion 31 of the control stick).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the flight control stick support disclosed in Budde with the variable friction clamping device taught in Goodson to allow for a variation in the amount of force required to move the flight control stick based on the individual preferences of an operator (see Goodson Col. 4 Lines 15-20), for example by increasing friction to provide more accurate control or reducing friction to provide a faster response time.
Regarding Claim 12, the Combination further suggests the flight control stick support of claim 11, wherein the first hole further comprises a first inner surface (see Goodson Fig. 3), and the second hole comprises a second inner surface (see Goodson Fig. 3), wherein the variable force against the spherical bearing is applied by mechanical interaction between the first and second inner surfaces and a surface of the spherical bearing (see Goodson Fig. 3, showing that the inner surfaces both contact the spherical bearing and that clamping of the two plates will result in a change in force exerted on the spherical bearing by the inner surfaces; see also Goodson Col. 4 Lines 15-20).
Regarding Claim 13, the Combination further suggests the flight control stick support of claim 11, wherein the clamping device is configured to apply a variable amount of stiffness to the flight control stick (see Goodson Col. 1 Lines 15-20, disclosing that the rubber gasket is disposed between the first and seconds plates and that screws are used to compress the rubber gasket between the two plates, and accordingly the amount of clamping provided by the screws will result in a variation of vertical distance between the two plates which directly contact the spherical bearing).
Regarding Claim 16, the Combination further suggests the flight control stick support of claim 11, wherein the clamping device comprises at least one of a mechanical clamp, an electronic motor, and a hydraulic actuator (see Goodson Fig. 3, showing a mechanical clamp actuated using at least one of three screws).
Regarding Claim 17, the Combination further suggests the flight control stick support of claim 11, wherein the first plate and the second plate are configured to remain in a generally parallel relationship as they move relative to each other (see Goodson Fig. 3).
Regarding Claim 18, the Combination further suggests the flight control stick support of claim 11, wherein a first end of the first plate and a first end of the second plate are configured to remain at a fixed distance from each other (see Goodson Fig. 1 showing that three screw are used to adjust the distance between the first place and the second plate, accordingly a user would be capable of keeping 
Regarding Claim 19, Budde further discloses the flight control stick support of claim 11, wherein the lever (19) is coupled to the spherical bearing at a position opposite to the stick (see Fig. 1 , showing that the lever is on the opposite vertical side of the spherical bearing), the lever configured to be coupled to a flight control linkage (see Col. 2 Lines 22-49, disclosing that the lever moves along segments 12 to transmit radio signals that are used to control the remote control aircraft, such as by moving the elevator or ailerons, and accordingly the lever is considered to be coupled to a flight control linkage via radio signals).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over W. Budde (US 3,373,957) in view of Goodson et al. (US 4,607,159) and Sassmannshausen (US 5,803,642).
Regarding Claim 14, the Combination further suggests the flight control stick support of claim 11, wherein the clamping device comprises: a screw portion (see Goodson 42) configured to engage a threated portion (see Goodson 18), wherein the screw is positioned to apply a force against the first plate and the threaded portion is positioned to apply a force against the second plate (see Goodson Fig. 3, Examiner notes that both the bolt and the threated portion work together to create a clamping force and accordingly the bolt and the threaded portion both apply a force against the first plate and the second plate), and wherein turning the knob portion in a first direction reduces a distance between the first plate and the second plate (see Goodson Fig. 3, since the clamping mechanism is in the form of a 
The Combination does not disclose that the clamping mechanism is in the form of a knob portion and a bolt portion, however Examiner notes that the knob portion and the bolt portion are the equivalent of a clamping mechanism using a screw and nut mechanism. Further, Sassmannshausen teaches a clamping mechanism used in a spherical bearing (20) having two plates (2, 3) that are clamped using a bolt (10) and a knob (27) mechanism to vary the friction of the spherical bearing (see Fig. 1, showing the varying the amount of clamping will result in an increase or decrease in the clamping force on the spherical bearing). And accordingly, turning the knob portion in a first direction reduces a distance between the first plate and the second plate (see Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the flight control stick support disclosed in Budde with the knob controlled friction variation taught in Sassmannshausen to provide a simplified way of adjusting the resistance of the flight control stick support that can be adjusted more easily by an operator controlling an apparatus controlled by the control stick support, and further by requiring no additional tools (e.g. screwdriver or socket) to adjust the amount of clamping.
Regarding Claim 15, the Combination further suggests the flight control stick support of claim 14, wherein turning the knob portion in a second direction opposite the first direction increases the distance between the first plate and the second plate (see Goodson Fig. 3, showing that the clamping mechanism is in the form of a threaded bolt, and accordingly vertical displacement of the clamping direction depends on the rotation of the bolt in a first direction or the second direction; see also Sassmannshausen Fig. 1, showing that the clamping mechanism is in the form of a bolt with a handle, and that accordingly the clamping direction depends on the rotation of the handle being rotated in a first direction or in a second opposite direction).  

Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive.
Page 7 Lines 4-16: Applicant argues that Goodson merely teaches an aperture to allow access to the interior region of the housing and that there is “not teaching or suggestion within the entirety of Goodson that the aperture 36 can be utilized as a cyclic stop to limit the angular movement of the control stick using the shutter means 31.” This is not persuasive. While Goodson may not specifically state that the aperture (36) acts as a cyclic stop and the bottom portion (31) of the control stick (16) acts as a bump stop, this function naturally flows from the clamping design on the spherical joint. The Examiner notes that any spherical joint that has a top lever portion and bottom lever portion extending from the spherical portion would require an aperture through both the top plate and the bottom plate as shown in Fig. 3 of Goodson. For the two plates to hold the spherical portion of the joint without it falling out, the aperture through both the top and bottom plates would have to be smaller than the outer diameter of the spherical portion. The smaller diameter aperture would always limit the degree to which the lever can be rotated. For example, a smaller aperture would result in less movement than a larger aperture. Even an aperture that is nearly the same size as the spherical portion would prevent lever from being moved more than 90° in any direction (since the plates themselves would prevent any further movement).
Further, as stated in the prior Office Action mailed on 09/30/2020, one having ordinary skill in the art would have been motivated to provide the first and second plates with the accompanying apertures to allow a user to apply a variable force against the spherical bearing (see Goodson Col. 4 Lines 15-20, disclosing that the screws can be used to adjust the friction between the spherical joint and the two plates based on the tension of the screws). The resulting bump stop and cyclic stop would naturally exist in this joint construction regardless of Goodman’s intent. Furthermore, see MPEP 2112.01 1, noting that the structure taught in Goodman is substantially identical to Applicant’s claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307.  The examiner can normally be reached on 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2112.01 (I) - PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
        
        Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).
        
        See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate." The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp. v. D. F. Newfield Co., 7 F.Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.).